DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 01/21/2022. Claims 1-17 and 19-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
Regarding to claim 1, 9, 19 and 20, the best prior art found during the prosecution of the application, Spain JR Patent Application No.:(US 2007/0207816 A1) hereinafter referred as Spain JR. in view of Leppanen Patent Application No.:(US 2016/0192314 A1) hereinafter referred as Leppanen. Spain JR teaches  the  illustrative embodiment comprises: (i) receiving a set of signal strengths as measured by the wireless terminal and one or more geometry-of-arrival measurements produced either by the wireless terminal or by one or more external receivers, (ii) creating a location probability distribution from the signal strength measurements, (iii) modifying the location probability distribution with the geometry-of-arrival measurements, and (iv) using the resulting location probability distribution to estimate the location of the wireless terminal. The Real-time processor is a general-purpose processor as is well-known in the art that is capable of performing the operations receiving and measuring from input interface and sends the location estimate to output interface in well-known fashion. Thee location system estimates the location of wireless terminal based on received signal strength measurements. Leppanen teaches the determination of the position probability matrices Q.sup.k for all clients. The matrices P.sup.k and Q.sup.k for all clients k=1 . . . C which describe the probability of each device k, being in the different grid cells. For each device, the mean of two matrices M.sup.k=(P.sup.k+Q.sup.k)/2 are determined. The estimated location of device k is then the grid cell (m, n) of M.sup.k whose probability is the highest in the respective mean matrix M.sup.k. This is denoted as M.sub.{circumflex over (m)},{circumflex over (n)}.sup.k. If the probabilities for all unknown positions are above a threshold, the positioning process can be stopped. However, Spain JR and  Leppanen fail to teach the method and system for adapting  positioning technique  using spatial distribution  probabilities. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor 1, 9, 19 and 20 as a whole and further defined by the latest amendments filed on 01/21/2022. Therefore, claims 1, 9, 19 and 20 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642